Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-13-2009

In Re: Michael Nittolo
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1862




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"In Re: Michael Nittolo " (2009). 2009 Decisions. Paper 2043.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2043


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-146                                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 08-1862
                                       ___________

                             IN RE: MICHAEL NITTOLO,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                     United States District Court for the New Jersey
                                (Related to 06-cv-00194)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 29, 2008

       Before: SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges.

                                 (Filed: January 13, 2009)
                                         _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM.

       Pro se petitioner Michael Nittolo seeks a writ of mandamus to compel the United

States District Court for the District of New Jersey to rule upon his motion to vacate

sentence pursuant to 28 U.S.C. § 2255. The District Court entered an order denying

Nittolo’s § 2255 motion on October 20, 2008. Therefore, we will deny the petition for

writ of mandamus as moot.